                         Case 4:82-cv-00866-DPM Document 5680 Filed 07/31/20 Page 1 of 10
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                 Eastern                                               DISTRICT OF                                      Arkansas



                     Little Rock School District
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                              PCSSD et. al                                                                             Case Number: 4:82-cv-866-DPM

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 D.P. Marshall Jr.                                                  Porter/Pressman/Childs/Walker                             D. Bates/A. Orcutt/J. Bequette
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 7/14/2020 - 7/31/2020                                              K. Maloney/M. Kruse/S. McKennon                           Sherri Black
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED




                                                                    PCSSD EXHIBIT LIST

             1        7/14/2020                         Yes         Plan 2000

             2        7/14/2020                         Yes         The Ross Plan

                                                                    Student Achievement: Dr. Charles McNulty, Alesia Smith, Dr. Yolaundra William, Dr. Janic Warren,

                                                                    Margie Powell, Chris Foy, and Dr. Wendell Brown

             3        7/14/2020                         Yes         Margie Powell's Report on Student Achievement (Doc. 5550)

             4        7/14/2020                         Yes         Charles W. Donaldson Scholars Academy Life After School Explained Book

             5        7/14/2020                         Yes         Charles W. Donaldson Scholars Academy Summative Report 2014-2019

             6        7/14/2020                         Yes         Charles W. Donaldson Scholars Academy Progress Report 2014-2017

             7        7/14/2020                         Yes         Charles W. Donaldson Scholars Academy Expenditures (attached to Motion for Unitary Status as Ex

             8        7/14/2020                         Yes         2016-2019 ACT Aspire_Iowa Grade

             9        7/14/2020                         Yes         ACT Breakdown Data

            10        7/14/2020                         Yes         Academic Achievement Information

            11                                                      2019-2020 Pulaski County Annual Report to Public

            12        7/14/2020                         Yes         School Improvement Plan

            13        7/14/2020                         Yes         What is AVID?

            14                                                      AVID Center Expert Witness Opinion Statement

            15        7/14/2020                         Yes         AVID Enrollment Data (Ruling reserved on admission)

            16                                                      AVID Comprehension Evaluation Report Virginia Beach

            17        7/14/2020                         Yes         90-90-90 Schools Accountability in Action A Summary of the Work Developed by Douglas Reeves R

            18        7/14/2020                         Yes         Curricular Team Documents: Driven by the Right Drivers
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    10   Pages
                 Case 4:82-cv-00866-DPM Document 5680 Filed 07/31/20 Page 2 of 10
✎AO 187A (Rev. 7/87)            EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                    CASE NO.
        Little Rock School District         vs.                   PCSSD et. al                      4:82cv866DPM
 PLF.   DEF.     DATE
                           MARKED ADMITTED                                    DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

         19    7/14/2020              Yes         Curricular Teams- 10th Q1, Achieving the Dream


         20    7/14/2020              Yes         Curricular Teams 11th, Q1, Early American Writing

         21    7/14/2020              Yes         Curricular Teams- 12, Q1, Anglo-Saxon_Medieval Periods

         22    7/14/2020              Yes         What is PLC?

         23    7/14/2020              Yes         PLC Foundations Handouts

         24    7/14/2020              Yes         What is a PLC Meeting, Anyways

         25    7/14/2020              Yes         PLC Worksheet

         26    7/14/2020              Yes         PLC's Prinicipals Meeting

         27    7/14/2020              Yes         PLC Training Brig Leane Solution Tree

         28    7/14/2020              Yes         Collaborative Team Agenda PLC 5.11.20 Team Agenda Collaborative

         29    7/14/2020              Yes         PLC Next Steps

         30    7/14/2020              Yes         PLC Principals Meeting 12.4.19

         31                                       PLC Mills Middle Minutes

         32    7/14/2020              Yes         Master Schedules (Baker-Harris Elem)

         33                                       Mater Schedules (Mills)

         34    7/14/2020              Yes         Equity Labs- June 2020 DESE Summit

         35                                       Equity Labs Cabinet Meeting- 2.25.19

         36    7/14/2020              Yes         Equity Labs Cabinet Meeting- 5.6.19

         37    7/16/2020              Yes         Pedagogical Practices Cabinet Meeting- 2.18.19

         38    7/14/2020              Yes         What is Small Group?

         39    7/14/2020              Yes         Professional Development re Small Groups

         40    7/14/2020              Yes         RISE Overview


         41    7/14/2020              Yes         RISE Academy Letters

         42    7/14/2020              Yes         RISE Training 11.2.2017

         43    7/14/2020              Yes         RISE Training 11.3.2017

         44    7/14/2020              Yes         Next Generation Textbook - Secondary Science Textbook Projected Numbers

         45    7/14/2020              Yes         Next Generation Textbook - Anatomy and Earth Science Access Instructions


                                                                                                   Page   2    of     10     Pages
                 Case 4:82-cv-00866-DPM Document 5680 Filed 07/31/20 Page 3 of 10
✎AO 187A (Rev. 7/87)            EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                   CASE NO.
        Little Rock School District         vs.                   PCSSD et. al                      4:82cv866DPM
 PLF.   DEF.     DATE
                           MARKED ADMITTED                                    DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

         46    7/14/2020              Yes         Next Generation Textbook - Science Textbook Training


         47    7/14/2020              Yes         Next Generation Textbook - Science Adoption Registration Guide for Teachers and Students

         48    7/14/2020              Yes         Credit Recovery Commitment Letter

         49    7/14/2020              Yes         Credit Recovery Summary School Letter

         50    7/14/2020              Yes         Credit Recovery Summer School Letter (Spanish)

         51    7/14/2020              Yes         Marzano High Yield Instructional Strategies

         52                                       Culturally Relevant Responsive Teaching Sterotype Threats Deseg. Copy of Assitant Prinicipals Co

         53                                       Culturally Responive- Revelant Teaching

         54    7/16/2020              Yes         Materials from Professional Development on Implicit Bias 11.6.19

         55    7/16/2020              Yes         Materials from Professional Development on Implicit Bias 2.4.19

         56    7/16/2020              Yes         Materials from Professional Development on Implicit Bias 2.18.19

         57                                       Materials from PD on PBIS (elementary)

         58                                       Materials from PD on PBIS (elementary)

         59    7/14/2020              Yes         AVID Strategy Celebration Activity-Elementary

         60    7/14/2020              Yes         NWEA MAP Principals Meeting 11.6.19

         61    7/14/2020              Yes         Documentation Showing Implementation and use of NWEA MAP District Overall Growth Fall to Spr

         62    7/14/2020              Yes         Documentation Showing Implementation and use of NWEA MAP District Overall Growth Winter to S

         63    7/14/2020              Yes         Documentation Showing Implementation and Use of NWEA MAP District Program Growth Fall to S

         64    7/14/2020              Yes         Documentation Showing Implementation and use of NWEA MAP District Program Growth Winter to

         65    7/14/2020              Yes         Common Formative Assessments - USA Test Prep - Class and Student Info PD

         66    7/14/2020              Yes         Common Formative Assessments - USA Test Prep - Class and Student Info PD

         67    7/14/2020              Yes         Common Formative Assessments - USA Test Prep Instructions For Math District CFA 3


         68    7/14/2020              Yes         Accelerated Reader Data

         69     7/7/2020              Yes         Accelerated Reader 2019-2020 District-Wide Usage Report #30

         70    7/14/2020              Yes         STAR Math

         71    7/14/2020              Yes         STAR Reading

         72    7/14/2020              Yes         Dyslexia Interventionists


                                                                                                  Page     3         of   10   Pages
                 Case 4:82-cv-00866-DPM Document 5680 Filed 07/31/20 Page 4 of 10
✎AO 187A (Rev. 7/87)            EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                     CASE NO.
        Little Rock School District         vs.                   PCSSD et. al                        4:82cv866DPM
 PLF.   DEF.     DATE
                           MARKED ADMITTED                                     DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

         73    7/14/2020              Yes         Dyslexia in PCSSD-Quick Fact Sheet


         74    7/15/2020              Yes         Keyboarding Without Tears

         75    7/14/2020              Yes         Exhibit Showing Implementation of Journeys - Basal Readers

         76    7/14/2020              Yes         Diverse Literature Instructional Coaches

         77    7/14/2020              Yes         4th Grade Book Schedule

         78    7/14/2020              Yes         Multicultural Literature Mills High School - Search Results

         79    7/14/2020              Yes         Mills High School Teacher Multicultural Novel Inventory and Wish List

         80    7/14/2020              Yes         AAIMS Backup of Hattie's Ranking List of 256 Influences and Effect Sizes Related to Student Achie

         81    7/14/2020              Yes         AAIMS Science Department Handbook

         82    7/14/2020              Yes         AAIMS Science Instructional Plan

         83    7/14/2020              Yes         AAIMS STEM Education Meeting Template

         84    7/14/2020              Yes         Renaisssance PD Supporting AR, STAR Reading, and STAR Math

         85    7/15/2020              Yes         Arkansas Leadership Academy Powerpoint

         86    7/15/2020              Yes         Ark. Leadership Academy on Meeting Agenda

         87    7/22/2020              Yes         School Improvement Specialist Job Description

         88    7/14/2020              Yes         Go Math Documentation

                                                  Discipline Witnesses:Dr. Sherman Whitfield, Dr. John McCraney, Dr. Janice Warren, Nickey Nickle

                                                  Dr. Charles McNulty, Margie Powell, and Dr. Wendell Brown

         89    7/22/2020              No          Margie Powell's Report on Discipline (Doc. 5531)

         90    7/20/2020              Yes         2011-2012 Annual Discipline Report

         91    7/20/2020              Yes         2012-2013 Annual Discipline Report

         92    7/20/2020              Yes         2013-2014 Annual Discipline Report


         93    7/20/2020              Yes         2014-2015 Annual Discipline Report

         94    7/20/2020              Yes         2015-2016 Annual Discipline Report

         95    7/20/2020              Yes         2016-2017 Annual Discipline Report

         96    7/20/2020              Yes         2017-2018 Annual Discipline Report

         97    7/20/2020              Yes         2018-2019 Annual Discipline Report


                                                                                                    Page        4   of    10    Pages
                 Case 4:82-cv-00866-DPM Document 5680 Filed 07/31/20 Page 5 of 10
✎AO 187A (Rev. 7/87)            EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                    CASE NO.
        Little Rock School District         vs.                  PCSSD et. al                       4:82cv866DPM
 PLF.   DEF.     DATE
                           MARKED ADMITTED                                    DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

         98    7/20/2020              Yes         Data Comparision Chart- First Semester 2018 vs. 2019


         99    7/20/2020              Yes         One Standard Deviation Above the Mean Flow Chart

        100    7/21/2020              Yes         African American Student Training Materials- Dr. Mack Hines

        101    7/21/2020              Yes         African American Student Success Initiative-Dr. Mack Hines

        102    7/21/2020              Yes         Discipline, Emotions, African American Students - Dr. Mack Hines

        103    7/21/2020              Yes         Teacher Development Plan - African American Student Success - Dr. Mack Hines

        104    7/21/2020              Yes         Data Collection Visit - College Station Elementary -Dr. Mack Hines- 5-29-13

        105    7/21/2020              Yes         2013-2014 Professional Development Plan for Reducing Disparity

        106    7/21/2020              Yes         2017-2018 Professional Development Training

        107                                       Assistant Principals and Coaches Meeting, February 12, 2020

        108                                       Discipline Narrative Worksheet Instructions - 2014-2015

        109    7/21/2020              Yes         The Teacher Leader Institute, African American Student Success 2015-2016

        110    7/21/2020              Yes         Focus School Support Plan 2015-2016

        111    7/21/2020              Yes         Providing Opportunities & Improving Novice Teachers (POINT) training agenda 9/7/2017

        112    7/21/2020              Yes         School Visits re: Black Student Success - Dr. Mack Hines

        113    7/20/2020              Yes         PCSSD Educational Equity School Monitoring Action Plan 2016-2017

        114    7/20/2020              Yes         2017-2018 Educational Equity School Monitoring Action Plan

        115    7/20/2020              Yes         2018-2019 Educational Equity School Monitoring Action Plan

        116                                       Disciplie as Teachable Moments Training Materials

        117                                       Department of Education - 2014 Discipline Data Snapshot

        118                                       Department of Education - 2015-2016 School Climate and Safety Report

        119    7/20/2020              Yes         From the Heart International Focus Group Study


        120    7/20/2020              Yes         FEPSI Special Report, 2011-2012

        121    7/20/2020              Yes         From the Heart Focus Group Notes*

        122                                       Black Male Leadership Development Materials - Dr. Mack Hines

        123    7/22/2020              Yes         2014-2015 Academic Year Executive Summary, From the Heart

        124    7/22/2020              Yes         2015-2016 Academic Year Executive Summary, From the Heart


                                                                                                   Page      5     of    10     Pages
                 Case 4:82-cv-00866-DPM Document 5680 Filed 07/31/20 Page 6 of 10
✎AO 187A (Rev. 7/87)            EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                   CASE NO.
        Little Rock School District         vs.                  PCSSD et. al                      4:82cv866DPM
 PLF.   DEF.     DATE
                           MARKED ADMITTED                                    DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

        125                                       2016-2017 Academic Year Executive Summary, From the Heart


        126    7/20/2020              Yes         2016-2017 FEPSI Data Summary Reports

        127    7/20/2020              Yes         2017-2018 FEPSI Data Summary Reports

        128    7/20/2020              Yes         2018-2019 PCSSD Elementary Winter Climate Report

        129    7/20/2020              Yes         2018-2019 PCSSD Secondary Winter Climate Report

        130    7/20/2020              Yes         2018-2019 Multiage Program Handbook

        131    7/20/2020              Yes         2018-2019 Discipline Management Plans

        132                                       Mental Health Providers Case Summary Reports

        133                                       2018-2019 Mental Health Providers Service Agreements

        134                                       New Beginnings Behavioral Health Services Overview, April 2018

        135    7/20/2020              Yes         Teen Court Training Materials dated Octover 3, 2019

        136    7/20/2020              Yes         Alternative Learning Classroom Materials

        137                                       ADE Alternative Education Approval Notifications dated 2015-2017

        138    7/22/2020              Yes         FTH Executive Summary, PLPYP

        139                                       Dr. Mack Hines' Executive Summary- African American Student Discipline

        140                                       Dr. Mack Hines Crystal Hill Report

        141                                       Response to Intervention Materials, 2015-2016

        142                                       Response to Intervention Materials, 2017-2018

        143    7/22/2020              Yes         Response to Intervention Handbook

        144    7/22/2020              Yes         RTI Manual

        145    7/22/2020              Yes         Positive Behavioral Interventions & Supports (PBIS) - SWPBIS Tiered Fidelity Inventory dated Febr

        146    7/22/2020              Yes         PBIS-TFI Walkthrough Tool dated February 2017


        147    7/22/2020              Yes         PBIS Walkthrough Reports Sample

        148                                       PBIS Self-Assessment Survey (SAS) How to Guide for Coaches

        149    7/22/2020              Yes         PBIS TFI How to Guide for Coaches

        150    7/22/2020              Yes         PBIS TFI Action Plans dated February 19, 2020

        151                                       PBIS TFI Video Resources


                                                                                                  Page    6        of    10     Pages
                 Case 4:82-cv-00866-DPM Document 5680 Filed 07/31/20 Page 7 of 10
✎AO 187A (Rev. 7/87)            EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                   CASE NO.
        Little Rock School District         vs.                     PCSSD et. al                   4:82cv866DPM
 PLF.   DEF.     DATE
                           MARKED ADMITTED                                      DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

        152    7/22/2020              Yes         PBIS TFI Slide Deck


        153    7/20/2020              Yes         PCSSD What is PBIS?

        154    7/20/2020              Yes         PCSSD Student Handbook

        155    7/20/2020              Yes         Discipline Disproportionality Worksheets

                                                  Facilities

                                                  Witnesses: Curtis Johnson and Dr. Charles McNulty

        156    7/23/2020              Yes         Facilities Cost Spreadsheet

        157    7/23/2020              Yes         02.28.17 Facilities Report (Doc 5292)

        158    7/23/2020              Yes         02.28.17 FM PCSSD Status Report

        159    7/23/2020              Yes         8.25.17 PCSSD Facilities Report (Doc 5318)

        160                                       9.5.17 FM PCSSD Supplemental Status Report (Doc 5322)

        161    7/23/2020              Yes         9.8.17 FM PCSSD Status Report ( Doc 5318)

        162    7/23/2020              Yes         10.9.17 FM PCSSD Specail Status Report (Doc 5337)

        163    7/23/2020              Yes         6.22.18 FM PCSSD Joint Status Report (Doc 5402)

        164    7/23/2020              Yes         7.31.18 FM PCSSD Joint Status Report (Doc 5419)

        165    7/23/2020              Yes         12.01.18 FM PCSSD Facilities Report (Doc 5474)

        166    7/23/2020              Yes         1.30.19 FM PCSSD Facilities Report (Doc 5493)

        167    7/23/2020              Yes         3.29.19 FM PCSSD Facilities Report (Doc 5495)

        168    7/23/2020              Yes         5.31.19 FM PCSSD Facilities Report (Doc 5498)

        169    7/23/2020              Yes         7.31.19 FM PCSSD Facilities Reprot (Doc 5509)

        170    7/23/2020              Yes         9.30.19 FM PCSSD Facilities Report (Doc 5522)

        171                                       10.18.19 PCSSD SHHS PR#29 IPF Metal Wall Panels


        172    7/23/2020              Yes         11.29.19 PCSSD Facilities Report (Doc 5548)

        173    7/23/2020              Yes         July 1, 2020 Progress Report

        174    7/23/2020              Yes         Mills High 2017

        175    7/23/2020              Yes         Mills High 2018

        176    7/23/2020              Yes         Mills High 2019


                                                                                                  Page    7      of     10   Pages
                 Case 4:82-cv-00866-DPM Document 5680 Filed 07/31/20 Page 8 of 10
✎AO 187A (Rev. 7/87)            EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                   CASE NO.
        Little Rock School District         vs.                     PCSSD et. al                   4:82cv866DPM
 PLF.   DEF.     DATE
                           MARKED ADMITTED                                      DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

        177    7/23/2020              Yes         Mills High 2020


        178    7/23/2020              Yes         Mills High School

        179    7/23/2020              Yes         Mills Middle 2018

        180    7/23/2020              Yes         Mills Middle 2019

        181    7/23/2020              Yes         Mills Middle 2020

        182    7/23/2020              Yes         Mills Middle School

        183    7/23/2020              Yes         Robinson Middle 2017

        184    7/23/2020              Yes         Robinson Middle 2018

        185    7/23/2020              Yes         Robinson Middle 2019

        186    7/23/2020              Yes         Robinson Middle 2020

        187    7/23/2020              Yes         Mills Exp

        188    7/23/2020              Yes         May 31, 2020 Facilities Status Report

        189                                       What is POR

                                                  Monitoring

                                                  Witnesses: Dr. Janice Warren and Margie Powell

        190    7/20/2020              Yes         2016-2017 Monitoring Report

        191    7/20/2020              Yes         2017-2018 Monitoring Report

        192    7/20/2020              Yes         2018-2019 Monitoring Report

        193    7/23/2020              Yes         2008-2009 Monitoring and Compliance Report

        194    7/23/2020              Yes         2016-2017 Local Equity Monitoring Report

        195    7/23/2020              Yes         2017-2018 Local Equity Montioring Report

        196    7/23/2020              Yes         2018-2019 Local Equity Monitoring Reports


        197                                       Powell's Report on Montitoring (Doc 5559)

                                                  ADDITIONAL EXHIBITS

        198    7/15/2020              Yes         PCSSD District Map

        199    7/15/2020              Yes         Dr. Williams's Initiatives Notes/table

        200    7/16/2020              Yes         2019-20 Program Evaluation


                                                                                                  Page    8      of     10   Pages
                 Case 4:82-cv-00866-DPM Document 5680 Filed 07/31/20 Page 9 of 10
✎AO 187A (Rev. 7/87)            EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                        CASE NO.
        Little Rock School District         vs.                   PCSSD et. al                          4:82cv866DPM
 PLF.   DEF.     DATE
                           MARKED ADMITTED                                     DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

        201    7/16/2020              Yes         2018-19 Program Evaluation


        202    7/20/2020              Yes         PCSSD Organizational Chart

        203    7/20/2020              Yes         Bar Graph- Black Suspensions 2011-12 to 2018-19

        204    7/20/2020              Yes         Line Graph - Difference in % suspension rates

        205    7/20/2020              Yes         Bar Graph - Total Discipline Suspension 2011-12 to 2018-19

        206    7/20/2020              Yes         Bar Graph - Total Discipline-post Jacksonville exit

        207    7/20/2020              Yes         Line Graph - Total Discipline- post Jacksonville Exit

        208    7/20/2020              Yes         Graph 2018-2019-Total Enrollment

        209    7/23/2020              Yes         Chart from Dr. Warren re: suspensions

        210    7/23/2020              Yes         WDD Field Observation report

        211    7/27/2020              Yes         2013 PCSSD District Operations

        212    7/29/2020              Yes         Black/White Achievement Gap Graphs




         8b    7/15/2020              Yes         ACT Aspire table

        198b   7/28/2020              Yes         PCSSD District map with schools noted

        202b   7/22/2020              Yes         Corrected PCSSD Organizational Chart




                                                                                                    Page      9    of   10   Pages
                Case 4:82-cv-00866-DPM Document 5680 Filed 07/31/20 Page 10 of 10
✎AO 187A (Rev. 7/87)            EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                              CASE NO.
        Little Rock School District      vs.                    PCSSD et. al                  4:82-cv-866-DPM
 PLF.   DEF.     DATE
                           MARKED ADMITTED                                 DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

                                               PCSSD WITNESS LIST


         1     7/14/2020                       Alesia Smith (recalled 7/16/20)

         2     7/15/2020                       Dr. Yolaundra Williams

         3     7/15/2020                       Dr. Janice Warren

         4     7/16/2020                       Dr. Charles McNulty

         5     7/17/2020                       Chris Foy

         6     7/17/2020                       Margie Powell

         7     7/17/2020                       Dr. Wendell Brown (by video)

         8     7/20/2020                       Dr. Sherman Whitfield

         9     7/21/2020                       Dr. John McCraney

         10    7/22/2020                       Nickey Nickles

         11    7/23/2020                       Curtis Johnson




                                                                                             Page   10      of     10   Pages
